           Case 2:16-cv-01068-JD Document 81 Filed 11/19/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NINEVEH INVESTMENTS LIMITED,                                 CIVIL ACTION
       Plaintiff,

                v.

 UNITED STATES OF AMERICA,                                    NO. 16-1068
        Defendant.

                                            ORDER

       AND NOW, this 17th day of November, 2020, following a telephone status conference

on said date, the parties, through counsel, having reported that they are interested in continuing

their settlement discussions, IT IS ORDERED that, on or before December 1, 2020, counsel

shall jointly report to the Court (letter to Chambers, Room 12613) with respect to whether the

case is settled. In the event the case is not settled on or before December 1, 2020, counsel shall

include in their joint report a statement as to whether they believe continued mediation before

Dennis Suplee, Esquire, or some other form of alternative dispute resolution might be of

assistance in resolving the case and, if so, on what form of alternative dispute resolution they

agree and by what date they will be prepared to begin such proceedings. In the event the case is

not reported settled and the parties do not agree to continued mediation before Dennis Suplee,

Esquire, or some other form of alternative dispute resolution, the parties shall include tin their

joint report a schedule for further proceedings based on the guidelines provided by the Court in

the November 17, 2020 telephone conference.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.
